Case 1:21-cv-00251-MAC Document 1 Filed 05/25/21 Page 1 of 9 PageID #: 1




                    THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                           BEAUMONT DIVISION

DANIEL JONES JR. &                               §
ERNEST MITCHELL,                                 §
     Plaintiffs,                                 §
                                                 §      Civil Action No.
       v.                                        §
                                                 §
RICHARD INDUSTRIAL GROUP, INC.,                  §
     Defendant.                                  §      JURY DEMANDED
                                                 §



                       PLAINTIFFS’ ORIGINAL COMPLAINT




TO THE HONORABLE UNITED STATES DISTRICT COURT:

       DANIEL JONES JR. & ERNEST MITCHELL, Plaintiffs in the above

numbered and styled cause, files their Original Complaint complaining of RICHARD

INDUSTRIAL GROUP, INC., Defendant herein, and in support thereof shows this Court

as follows:

       This is a suit in law and in equity, authorized and instituted pursuant to Section

1981 of the Civil Rights Acts of 1866, 42 U.S.C. §1981 (“Section 1981”) and Title VII of

the Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991, as amended, 42

U.S.C. §2000e, et seq. (“Title VII”). The jurisdiction of this Court is invoked to secure the

protection of and redress the deprivation of rights secured by these laws protecting people

such as the Plaintiffs from employment discrimination, including termination, motivated

or based on race (Black/African American).




                                             1
Case 1:21-cv-00251-MAC Document 1 Filed 05/25/21 Page 2 of 9 PageID #: 2




                                               Venue

   1.    Venue is proper in the U.S. District Court for the Eastern District of Texas,

         Beaumont Division. Venue in this Court is provided for in any district in which

         the private employer of the person maintains a place of business pursuant to 28

         U.S.C. § 1391(b). A substantial part, if not all, of the cause of action accrued or

         arose in the Eastern District of Texas. Defendant maintains sufficient business

         contacts within a county in the Beaumont Division. Furthermore, Plaintiffs

         resided within the Beaumont Division during the pertinent time period in

         question.

                                               Parties

   2.    Daniel Jones Jr. (“Mr. Jones”, Black/African American) is a United States

         citizen residing in Texas during the relevant time period of Mr. Jones’ claims.

         At all times material hereto, Mr. Jones was an employee of Defendant, as

         understood and defined by Section 1981 and Title VII.

   3.    Ernest Mitchell (“Mr. Mitchell”, Black/African American) is a United States

         citizen residing in Texas during the relevant time period of Mr. Mitchell’s

         claims.     At all times material hereto, Mr. Mitchell was an employee of

         Defendant, as understood and defined by Section 1981 and Title VII.

   4.    Richard Industrial Group (“Defendant” or “RIG”), Inc. is a corporation. It may

         be served with this lawsuit by serving its registered agent for service of process,

         Arthur Richard II, 750 Pearl St., Beaumont, TX. 77701. At all times material

         hereto, Defendant was Plaintiffs’ employer, as understood and defined by

         Section 1981 and Title VII.



                                           2
Case 1:21-cv-00251-MAC Document 1 Filed 05/25/21 Page 3 of 9 PageID #: 3




                                                Facts1

   5.      Between 2012 and 2013 the Defendant, Richard Industrial Group (RIG),

           opened a new office on Hwy 90. Daniel Jones and Ernest Mitchell were a couple

           of the first employees who worked at that location. The Plaintiffs cleaned the

           yard up very nicely and also got the shops clean and ready to go. Then RIG

           started bringing in new employees (All of whom were White).

   6.      In 2016, a warehouse management position became open. Mr. Jones and Mr.

           Mitchell were overlooked for that position even though they were much more

           qualified than the person RIG selected. RIG hired the safety man Chris King

           (White). Mr. King had a meeting with Mr. Jones and Mr. Mitchell wherein he

           stated to them that he didn’t know why RIG moved him to that position because

           he didn’t know anything about what Mr. Jones or Mr. Mitchell did or how to

           run a warehouse. Mr. Jones and Mr. Mitchell had to train Mr. King. During that

           time period, Mr. Jones and Mr. Mitchell heard many unwelcomed racial jokes

           from their White coworkers.

   7.      In 2017, Chris King (White) was let go and RIG brought in Kenneth Callier

           (White). Mr. Mitchell and Mr. Jones were much more qualified for the

           warehouse management position than Mr. Callier. Once again Mr. Jones and

           Mr. Mitchell had to train another much less experienced White coworker.

           Promotional opportunities were never posted or offered to either Mr. Jones or




1 These facts are by no means exhaustive.



                                            3
Case 1:21-cv-00251-MAC Document 1 Filed 05/25/21 Page 4 of 9 PageID #: 4




         Mr. Mitchell. At this point the discrimination began to escalate into harassment

         including but not limited to the following events:

   8.    Mr. Jones and Mr. Mitchell on the whole were treated very differently than their

         White coworkers. For example, if Mr. Jones or Mr. Mitchell took a day off or

         had to leave early RIG wouldn’t pay them. However, Donnie Elkins (White)

         broke his ankle at home and was off of work for 1 1/2 months. The Defendant

         continued to pay Mr. Elkins 40 hours every week even while Mr. Elkins was

         off.

   9.    Also Mr. Jones made a statement to Mr. Callier that he was afraid of cats. Then

         Mr. Callier and Mr. Elkins started to harass Mr. Jones and Mr. Mitchell with

         wild cats that were on the work site. On or about 2019, Mr. Callier and Mr.

         Elkins would bring cats into the break room where Mr. Jones and Mr. Mitchell

         would eat lunch. The cats would eat Mr. Jones and Mr. Mitchell’s food. Mr.

         Callier and Mr. Elkins even went as far as to put a cat in Mr. Jones’ truck. One

         day, on or about 2019, while Mr. Jones and Mr. Mitchell were cleaning the

         warehouse, Mr. Elkins called Mr. Jones’ name, when Mr. Jones turned around

         to see what he wanted Mr. Elkin’s held a cat in Mr. Jones’ face. Mr. Jones tried

         to run but ended up falling and skinning the right side of his buttocks. Mr. Jones

         reported this incident to HR but nothing was done about it.

   10.   On rainy days Mr. Callier would send his other 2 men, both White, home with

         pay, but made Mr. Jones and Mr. Mitchell stay the whole day.

   11.   In 2018 Mr. Mitchell was making a delivery to BASF. On arrival, a White RCI

         employee (Don Ault) told Mr. Mitchell that he would bring the delivery to the




                                           4
Case 1:21-cv-00251-MAC Document 1 Filed 05/25/21 Page 5 of 9 PageID #: 5




         back because “Blacks” weren’t allowed. Mr. Ault also made this statement in

         front of James Martin (White) an employee for Zachary.

   12.   From on or about 2017 to 2020, Mr. Jones and Mr. Mitchell complained about

         the restrooms being unsanitary to use but RIG refused to fix them. The White

         employees would go in there, stop up the toilet, and then make Mr. Jones and

         Mr. Mitchell go fix it. Their White coworkers would even put their feces on the

         walls, knowing that Mr. Jones and Mr. Mitchell would have to go clean it.

   13.   On or about 2019, Mr. Callier and Mr. Elkins put a cat in Mr. Jones and Mr.

         Mitchell’s storage room over the weekend and the cat relieved itself with its

         feces over everything. Mr. Jones and Mr. Mitchell had to clean it up on the

         following Monday.

   14.   From on or about 2017 to 2019, Mr. Jones and Mr. Mitchell’s White coworkers

         would wear rebel flag shirts and bandanas at work. In 2019, Plaintiffs reported

         the cat’s pissing in the storage room and rebel shirts being worn by White

         coworkers to Mr. Callier and Kenneth Daigle (HR) but nothing was ever done.

   15.   On or about November 2019, RIG brought in 3 white employees from a job that

         ended in Colorado. These men came in and took over everything. Mr. Callier

         told Mr. Jones and Mr. Mitchell to stay out of their way and let them do what

         they do.

   16.   Throughout the years Mr. Jones and Mr. Mitchell worked for RIG, RIG has

         employed over 3500 employees but not a single African American was

         employed in a management position.




                                          5
Case 1:21-cv-00251-MAC Document 1 Filed 05/25/21 Page 6 of 9 PageID #: 6




   17.   On or about January 2020, Mr. Jones and Mr. Mitchell were let go because work

         was allegedly to slow. However, soon after Mr. Jones and Mr. Mitchell were

         let go, in March 2020, RIG brought in employees that worked in the field to do

         Mr. Jones and Mr. Mitchell’s jobs. These all-White employees were

         superintendents, welders, pipe fitters, and operators. After RIG brought them

         in, the restrooms were updated, central air and heat were installed for the first

         time. Not a single African American employee is still working there.

   18.   Defendant’s action of laying off Mr. Jones and Mr. Mitchell and not affording

         them the same opportunities for growth within RIG was motivated by their Race

         and RIG’s actions are willful.

   19.   Both Mr. Jones and Mr. Mitchell received their Right to Sue Notices from the

         EEOC on February 26, 2021.

                                     CAUSES OF ACTION

   20.   Plaintiff hereby incorporate all facts stated in the preceding paragraphs as if set

         forth fully herein.

         Race Discrimination and Retaliation under Section 1981

   21.   Defendant has intentionally discriminated against Plaintiffs based on their race

         (Black/African American) in violation of Section 1981 and terminated Plaintiff

         due to their race.

   22.   Defendant also retaliated against Plaintiffs for their opposition to such unlawful

         discriminatory practices.

   23.   As a result of Defendant’s actions in violating provisions of Section 1981 as

         described herein, Plaintiffs have suffered and continue to suffer a loss of wages,



                                           6
Case 1:21-cv-00251-MAC Document 1 Filed 05/25/21 Page 7 of 9 PageID #: 7




         benefits and other compensation due in the past and which will be suffered and

         due in the future.

         Race Discrimination and Retaliation under Title VII

   24.   Defendant has intentionally discriminated against Plaintiffs motivated by their

         race (Black/African American) in violation of Title VII and terminated

         Plaintiffs motivated by their race.

   25.   Defendant also retaliated against Plaintiffs for their opposition to such unlawful

         discriminatory practices.

   26.   As a result of Defendant’s actions in violating provisions of Title VII as

         described herein, Plaintiffs have suffered and continue to suffer a loss of wages,

         benefits and other compensation due in the past and which will be suffered and

         due in the future.

                                           DAMAGES

   27.   Plaintiffs seeks actual damages, including but not limited to lost wages and

         benefits.

   28.   As a result of Defendant’s intentional, discriminatory and unlawful acts

         described above, Plaintiffs have suffered and continue to suffer actual damages

         and compensatory damages including but not limited to mental anguish,

         humiliation, emotional distress and damage to their professional reputation, all

         to their detriment and compensable at law. Plaintiffs also sue for the recovery

         of punitive damages as authorized by statute.

   29.   Plaintiffs have no plain, adequate, or complete remedy at law to redress the

         wrongs alleged herein, and this action for preliminary and permanent injunction




                                           7
Case 1:21-cv-00251-MAC Document 1 Filed 05/25/21 Page 8 of 9 PageID #: 8




                is the only available means of securing adequate relief. Plaintiffs presently

                suffer and will continue to suffer irreparable injuries from Defendant's policies,

                practices, customs, and usages set forth herein.

       30.      The effect, purpose and intent of the policies and practices pursued by

                Defendant has been and continues to be to limit, classify, and willfully

                discriminate against employees on the basis of their race and otherwise

                adversely affect their status as employees because of same.

                                        PRAYER FOR RELIEF


             WHEREFORE, Plaintiffs prays that this Court advance this cause on the docket,

order a speedy trial at the earliest practicable date and cause this case in every way to be

expedited and upon such hearing to:

i.           Grant Plaintiffs a preliminary and permanent injunction enjoining Defendant, its

             agents and employees and those acts from continuing to maintain the policies,

             practices, customs or usages which discriminate against Plaintiffs because of race,

             or otherwise deprive Plaintiffs of their rights and privileges secured by Federal

             Law.

ii.          Grant Plaintiffs a declaratory judgment that the practices, policies, customs and

             usages complained of herein are violative of their rights protected by Section 1981

             and Title VII.

iii.         Order the Defendant to grant Plaintiffs additional equitable, actual and

             compensatory relief, requiring said Defendant to make Plaintiffs whole, including

             but not limited to promotions, back pay and front pay including all accrued interest,

             insurance benefits, pension benefits, bonuses, vacation benefits, sick leave, and



                                                  8
Case 1:21-cv-00251-MAC Document 1 Filed 05/25/21 Page 9 of 9 PageID #: 9




       other incidental benefits that attach to and were incidental to Plaintiffs’ employment

       with Defendant and incidental to each such position sought by Plaintiffs, as

       authorized by statute.

iv.    Order the Defendant to pay Plaintiffs compensatory damages.

v.     Order the Defendant to pay Plaintiffs punitive damages.

vi.    Grant an Order restraining Defendant from any retaliation against Plaintiffs for

       participation in any form in this action.

vii.   Grant Plaintiffs their costs incurred herein, and as part of such costs, reasonable

       Attorneys’ fees and Expert witness fees and such further, additional or alternative

       relief and affirmative action orders as may appear equitable and just.



                                                     Respectfully submitted,

                                              By:    /S/ Ashok Bail__________________
                                                     ASHOK BAIL
                                                     The Bail Law Firm, PLLC
                                                     STATE BAR #24043541
                                                     3120 Southwest Freeway, Suite 450
                                                     Houston, Texas 77098
                                                     (832) 216-6693 (Tel)
                                                     (832) 263-0616 (Fax)
                                                     ashok@baillawfirm.com

                                                     ATTORNEY FOR PLAINTIFF




                                             9
